1. Under the rule stated in Smith v. State, 46 Ga. App. 351
(167 S.E. 714), the evidence authorized the verdicts finding the defendant guilty of making liquor in one indictment and of possessing it as charged in another.
2. The defendant contends that the evidence merely shows that the defendant *Page 583 
was present at the still; but it further appears that the still was in operation, and that the defendant fled when the presence of the officers became known. Evidence of another previous indictment with a plea of guilty thereon was admissible for the purpose of showing motive and intent; and the court so instructed the jury.
3. The judge did not err in overruling the motion for new trial.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                        DECIDED JANUARY 27, 1942.